DETAILED ACTION
Response to Arguments
Applicant argues that Zweig and Bikel do not teach a model based on both text and speech, however Zweig (as cited below) teaches a text database that stores historical text queries by the user and uses the text to train a personal model (see [0024]). Zweig also teaches a touch panel as added to the claim (see [0047]).
Applicant's arguments (see Remarks, p. 11 second  ¶) are persuasive in view of the added amendments to the independent claims.  New grounds of rejection is presented below necessitated by the amendments in further view of Biadsy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 7, 8, 9, 10, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweig (US 2012/0316877) in view of Bikel et al (US 9,324,323) in view of Biadsy et al (US 10832664).



Regarding claims 1, 9, Zweig teaches An electronic apparatus comprising:
an input circuitry comprising a touch panel and a microphone (102 [0020], touch panel [0047]); 
a memory (704 [0045]) storing at least one instruction and a personal language model trained to recognize speech of a user of the electronic apparatus ([0024]); and a processor (see Fig. 7 and [0043-0045]) configured to execute at least one instruction, wherein the processor when executing the at least one instruction is configured to:based on a text input by the user of the electronic apparatus being received through the touch panel (text queries [0006]), train the personal language model corresponding to the user from among at least one personal language model using the received text ([0024]), 
Zweig does not teach but Bikel teaches based on input speech of the user of being received through the microphone (col. 4, ll. 44-52), acquire information on a plurality of candidate texts corresponding to the input speech and a plurality of scores corresponding to the plurality of candidate texts (col. 14, ll. 11-25) through a general speech recognition module (specific language models based on history col. 12, ll. 40-50, specifically user history of user documents at col. 12, ll. 58 – col. 13, l. 4), including a general language model different from the personal language model (col. 5, ll. 1-3), 	identify text corresponding to the input speech from among the plurality of candidate texts by correcting at least one score of the plurality of scores corresponding to the plurality of candidate texts using the trained personal language model (col. 14, ll. 7-10, col. 15, ll. 27-28 – see adjusted scores col. 14, l. 65 – col. 15, l. 26), and 	output the text as a result of speech recognition of the input speech (col. 15, ll. 44-48).  

Zweig and Bikel do not teach but teaches Biadsy wherein the processor when executing the at least one instruction is further configured to: acquire user information comprising user preference information of the user (col. 11, ll. 34-52) and user location information of the user (col. 11, ll. 54-59), train the personal language model based on the received text, the user preference information of the user and the user location information of the user (col. 12, l. 56 – col. 13, l. 5 and Fig. 8 and col. 25, ll. 59-65 and the following dicussion), and identify the text corresponding to the input speech using the personal language model based on the received text, the user preference information of the user and the user location information of the user (col. 26 ll. 25-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zweig’s personalized speech recognition system with Bikel’s system which uses both a general and personalized model for increased accuracy resulting from the preprocessing with Biadsy’s model personalization to give more accurate results based on deeper context user information.

Regarding claim 2, 10. Zweig teaches The electronic apparatus as claimed in claim 1, wherein the memory stores a personal acoustic model of the user of the electronic apparatus ([0024]), and wherein the processor when executing the at least one instruction is further configured to train the personal acoustic model based on the text and the input speech ([0024]).  
Regarding claim 3, 11, Zweig does not teach but Bikel teaches The electronic apparatus as claimed in claim 1, wherein the general speech recognition module comprises a general acoustic model and a general language model (col. 9, ll. 25-39), and wherein the processor when executing the at least one instruction is further configured to: acquire the plurality of candidate texts corresponding to the input speech and the plurality of scores corresponding to the plurality of candidate texts through the general acoustic model and the general language model, 34adjust the plurality of scores using the personal language model, and select a candidate text among the plurality of candidate texts having a highest score among the plurality of scores adjusted using the personal language model as the text corresponding to the input speech (specific language models based on history col. 12, ll. 40-50, specifically user history of user documents at col. 12, ll. 58 – col. 13, l. 4 , col. 15, ll. 44-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zweig’s personalized speech recognition system with Bikel’s system which uses both a general and personalized model for increased accuracy resulting from the preprocessing with Biadsy’s model personalization to give more accurate results based on deeper context user information.
  
Regarding claim 7, Zweig does not teach but Bikel teaches The electronic apparatus as claimed in claim 1, wherein the processor when executing the at least one instruction is further configured to: acquire text corresponding to user information of the user, and train the personal language model based on the text corresponding to the user information, and wherein the user information comprises at least one of user profile information of the user (user history of user documents at col. 12, ll. 58 – col. 13, l. 4), user preference information of the user, and user location information of the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zweig’s personalized speech recognition system with Bikel’s system which uses both a general and personalized model for increased accuracy resulting from the preprocessing with Biadsy’s model personalization to give more accurate results based on deeper context user information.
  
Regarding claim 8, 16, Zweig teaches The electronic apparatus as claimed in claim 1, wherein the processor when executing the at least one instruction is further configured to, based on user confirmation of the text as the result of the speech recognition of the input speech, retrain the personal language model based on the result of the speech recognition of the input speech ([0024-0025]).

Regarding claim 9, Zweig teaches a method of controlling an electronic apparatus, the method comprising: based on a text input by a user of the electronic apparatus being received through an input circuitry, train a personal language model corresponding to the user from among at least one personal language model using the received text input ([0006, 0024]); 
Zweig does not teach but Bikel based on an input speech of the user being received through a microphone, acquiring information on a plurality of candidate texts corresponding to the input speech through a general speech recognition module including a general language model different from the personal language model (specific language models based on history col. 12, ll. 40-50, specifically user history of user documents at col. 12, ll. 58 – col. 13, l. 4); identifying text corresponding to the input speech from among the plurality of candidate texts using the personal language model trained to recognize speech of the user (col. 14, ll. 7-10, col. 15, ll. 27-28); and outputting the identified text as a result of speech recognition of the input speech (col. 15, ll. 44-48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zweig’s personalized speech recognition system with Bikel’s system which uses both a general and personalized model for increased accuracy resulting from the preprocessing with Biadsy’s model personalization to give more accurate results based on deeper context user information.



Claim 4, 6, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweig (US 2012/0316877A1) in view of Bikel et al (US 9,324,323) in view of Biadsy et al (US10832664) in view of Thomson et al (US 10,388,272).
 Regarding claim 4,12, Zweig and Bikel do not teach but Thomson teaches the electronic apparatus as claimed in claim 3, wherein the processor when executing the at least one instruction is further configured to identify whether the highest score of the candidate text is greater than or equal to a threshold score, and based on the highest score being greater or equal to the threshold score, select the candidate text as the text corresponding to the input speech (see the voting process with regard to thresholds col. 62, l. 61 - col. 63, l. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zweig’s personalized speech recognition system with Bikel’s system which uses both a general and personalized model for increased accuracy resulting from the preprocessing with Biadsy’s model personalization to give more accurate results based on deeper context user information with Thomson’s method of transcription to provide text to user’s that may be hard of hearing.
 
Regarding claim 6, 14, Zweig and Bikel do not teach but Thomson teachesThe electronic apparatus as claimed in claim 1, further comprising:a communicator, wherein the general speech recognition module is stored in an external server (ASR system on a server as in col 8, ll. 34-36), and wherein the processor when executing the at least one instruction is further configured to:based on the input speech, control the communicator to transmit the input speech to the external server (the audio can be send from device to transcription system, col. 14, ll. 21-35 and transcription system can be on a server col. 8, ll. 9-24), and obtain information on the plurality of candidate texts corresponding to the input speech from the external server (transcription server can provide result to device col. 8, ll. 9-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zweig’s personalized speech recognition system with Bikel’s system which uses both a general and personalized model for increased accuracy resulting from the preprocessing with Biadsy’s model personalization to give more accurate results based on deeper context user information with Thomson’s method of transcription to provide text to user’s that may be hard of hearing.



Claim 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweig (US 2012/0316877A1) in view of Bikel et al (US 9,324,323) in view of Biadsy et al (US10832664) in view of Thomson et al (US 10,388,272) in view of Sharma (US20030236664).

Zweig and Bikel and Thomson do not teach but Sharma teaches:
5, 13.The electronic apparatus as claimed in claim 4, wherein the processor when executing the at least one instruction is further configured to control the electronic apparatus to output a message requesting the user to repeat the input speech, based on the highest score being less than the threshold score ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zweig’s personalized speech recognition system with Bikel’s system which uses both a general and personalized model for increased accuracy resulting from the preprocessing with Biadsy’s model personalization to give more accurate results based on deeper context user information with Thomson’s method of transcription to provide text to user’s that may be hard of hearing with Sharma’s multi-pass speech recognition method to improve lower confidence results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/Primary Examiner, Art Unit 2655